Appeal from an order of the Supreme Court, *1433Monroe County (Ann Marie Taddeo, J.), entered April 4, 2014. The order denied the motion of defendant to dismiss the complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 30 and February 17, 2015, and filed in the Monroe County Clerk’s Office on March 11, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Peradotto, Lindley, Sconiers and DeJoseph, JJ.